UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ANNE M. KENT,                                   DOCKET NUMBER
                         Appellant,                  AT-844E-15-0640-B-1

                  v.

     OFFICE OF PERSONNEL                             DATE: December 1, 2016
       MANAGEMENT,
                   Agency.



                  THIS ORDER IS NONPRECEDENTIAL 1

           Anne M. Kent, Hohenwald, Tennessee, pro se.

           Linnette Scott, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                      REMAND ORDER

¶1         The appellant has filed a petition for review of the remand initial decision,
     which affirmed the reconsideration decision by the Office of Personnel
     Management (OPM) dismissing the appellant’s request for reconsideration of
     OPM’s initial decision as untimely filed. For the reasons discussed below, we


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     GRANT the appellant’s petition for review, reverse the remand initial decision’s
     finding that the appellant failed to show that she was prevented by circumstances
     beyond her control from timely filing a request for reconsideration , and
     REMAND the case to the regional office for further adjudication in accordance
     with this Remand Order.

                                     BACKGROUND
¶2        The appellant retired from Federal service and began receiving disability
     retirement benefits under the Federal Employees’ Retirement System (FERS) in
     1999. Kent v. Office of Personnel Management, MSPB Docket No. AT-844E-15-
     0640-I-1, Initial Appeal File (IAF), Tab 5 at 55, 128. On May 18, 2011, OPM
     issued a disallowance decision informing her that she was not eligible for
     continued disability retirement payments and that her payments would stop after
     May 1, 2012. Id. at 21, 23. The disallowance decision set forth the appellant’s
     right to request reconsideration of the decision, explaining that the request “must
     be received by OPM within 30 days of the date of this letter.” Id. at 22. The
     appellant requested reconsideration in a letter dated June 21, 2011, stating, in
     part, that she received the disallowance decision on June 10, 2011. Id. at 19.
¶3        Over 3 years later, by letter dated October 29, 2014, OPM informed the
     appellant that her request for reconsideration was untimely filed outside of the
     30-day time limit set forth in the disallowance decision.     Id. at 7.   The letter
     stated that OPM had the discretion to extend the time limit in limited
     circumstances prescribed by regulation—specifically, when an individual shows
     that she was not notified of the time limit and was not otherwise aware of it, or
     that circumstances beyond her control prevented her from making a timely
     request for reconsideration—and instructed her to submit evidence showing that
     she met one of these criteria. Id. at 7-8. The letter was returned to OPM as
     undeliverable, however, and OPM did not attempt to redeliver it to the appellant.
     Id. at 9; Kent v. Office of Personnel Management, MSPB Docket No. AT-844E-
                                                                                        3

     15-0640-B-1, Remand File (RF), Tab 4 at 3.        On June 3, 2015, OPM issued a
     reconsideration decision finding that the appellant failed to present any evidence
     showing that she was unable to file a request for reconsideration within the
     regulatory time limit and dismissing her reconsideration request as untimely
     filed. 2 IAF, Tab 5 at 4-5.
¶4         The appellant timely appealed OPM’s reconsideration decision to the Board.
     IAF, Tab 1.     In an initial decision, the administrative judge found that the
     appellant failed to establish that OPM’s determination of untimeliness was
     unreasonable or an abuse of discretion and affirmed OPM’s reconsideration
     decision. IAF, Tab 12, Initial Decision (ID). The appellant filed a petition for
     review, and the Board vacated and remanded the initial decision, finding that the
     administrative judge did not provide the appellant with correct notice of her
     jurisdictional burden and failed to conduct the correct review of OPM’s
     timeliness determination. Kent v. Office of Personnel Management, 123 M.S.P.R.
     103, ¶¶ 9-12 (2015); Kent v. Office of Personnel Management, MSPB Docket
     No. AT-844E-15-0640-I-1, Petition for Review File, Tabs 1, 5. After affording
     the appellant notice of her burden of proof and an opportunity to respond, the
     administrative judge issued a remand initial decision again affirming OPM’s
     dismissal of her request for reconsideration as untimely filed. RF, Tab 5, Remand
     Initial Decision (RID) at 3-5.
¶5         The appellant has filed a petition for review of the remand initial decision
     and a supplemental statement in support of her petition.         Kent v. Office of
     Personnel Management, MSPB Docket No. AT-844E-15-0640-B-1, Remand
     Petition for Review (RPFR) File, Tabs 3, 8.        OPM has not responded to the
     appellant’s petition for review.



     2
       Although the reconsideration decision is dated “June 3, 2014,” IAF, Tab 5 at 4, OPM
     has stipulated that it was issued on June 3, 2015, and that the incorrect year was a
     typographical error, IAF, Tab 9.
                                                                                       4

                        DISCUSSION OF ARGUMENTS ON REVIEW
¶6            Under FERS, a request for reconsideration of an initial decision issued by
     OPM regarding retirement benefits generally must be received by OPM within
     30 calendar days from the date of the initial decision. 5 C.F.R. § 841.306(d)(1).
     When OPM dismisses an individual’s request for reconsideration of an initial
     decision as untimely filed, the Board has jurisdiction over an appeal concerning
     the timeliness determination. Kent, 123 M.S.P.R. 103, ¶ 7.
¶7            In reviewing OPM’s timeliness determination, the Board first will
     determine whether the appellant qualified for an extension under OPM’s
     regulations, which provide that OPM may extend the time limit when the
     individual shows either that:      (1) she was not notified of the time limit and
     was not otherwise aware of it; or (2) she was prevented by circumstances beyond
     her control from making the request within the time limit.       Id., ¶ 8; 5 C.F.R.
     § 841.306(d)(2).     The good cause standard the Board would apply to cases
     untimely filed with the Board is a more lenient standard than the narrower factual
     criteria under 5 C.F.R. § 841.306(d)(2).       Azarkhish v. Office of Personnel
     Management, 915 F.2d 675, 677 n.1 (Fed. Cir. 1990); Kent, 123 M.S.P.R. 103,
     ¶ 7. If the appellant establishes that she qualified for an extension or waiver of
     the filing deadline under section 841.306(d)(2), the Board then will consider
     whether OPM acted unreasonably or abused its discretion in refusing to extend or
     waive the time limit and dismissing her request for reconsideration as untimely
     filed.      Kent, 123 M.S.P.R. 103, ¶ 8.    If the Board determines that OPM’s
     timeliness determination was unreasonable or an abuse of discretion, the Board
     will reverse OPM’s dismissal of the request for reconsideration as untimely filed .
     Id., ¶ 7.
¶8            The appellant argued below that it was impossible for her to provide OPM
     with the documentation it requested within 30 days and that she “did everything
     [she] could in a timely manner.” RF, Tab 3 at 6-10. She explained that, during
     the response period, she had to move out of her house and was in the middle of a
                                                                                        5

      divorce, and that her ex-husband was taking her mail. Id. She further asserted
      that her response was only 1 or 2 days late, while OPM took more than 3 years to
      notify her that her request for reconsideration was untimely filed. Id. at 7. In the
      remand initial decision, the administrative judge found that the appellant did not
      qualify for a filing deadline extension under OPM’s regulatory criteria because
      she was notified of, and was aware of, the filing deadline, and she failed to show
      that circumstances beyond her control prevented her fr om timely requesting
      reconsideration of the disallowance decision.          RID    at 3-5.    Thus, the
      administrative judge did not reach the issue of whether OPM was unreasonable or
      abused its discretion in dismissing the appellant’s request for reconsideration as
      untimely filed. RID at 3-5.
¶9           On review, the appellant argues that the administrative judge erred in
      finding that she failed to show that she was prevented by circumstances beyond
      her control from timely filing a request for reconsideration . RPFR File, Tab 3
      at 4-6, Tab 8 at 5-6. Specifically, she argues, as she did below, that she requested
      reconsideration as “quickly as [she] could while moving, going through a very
      nasty violent divorce, being sent to several doctors, having tests done [and]
      getting results.” Id. She also asserts that the 30‑day filing period should begin to
      run on the day she actually received the disallowance decision or on the next
      business day after it was mailed, which would make her June 21, 2011 request for
      reconsideration timely filed. RPFR File, Tab 3 at 4.
¶10          As we noted in our remand order, the Board previously has held that an
      individual is entitled to a reasonable period of time to request reconsideration
      after the belated receipt of an initial OPM decision. Kent, 123 M.S.P.R. 103, ¶ 11
      n.7.   Accordingly, the Board specifically directed the administrative judge to
      determine when the appellant received OPM’s disallowance decision and to weigh
      this factor in determining whether she was prevented by circumstances beyond
      her control from requesting reconsideration within the 30‑day time limit. Id. In
                                                                                              6

      the remand initial decision, the administrative judge appears to adopt the
      appellant’s unchallenged assertion that she received OPM’s May 18, 2011
      disallowance decision on June 10, 2011. RID at 2. OPM has not challenged this
      finding on review, and we find no basis to disturb it. 3 Thus, it follows that the
      appellant’s delayed receipt of the disallowance decision deprived her of 23 days
      of her 30-day filing period. Nonetheless, the administrative judge found that the
      appellant failed to show that she was prevented by circumstances beyond her
      control from making a timely request for reconsideration, even considering her
      shortened response time due to the mailing delay. RID at 3‑4. We disagree.
¶11         In Williams v. Office of Personnel Management, OPM dismissed the
      appellant’s request for reconsideration as untimely filed by 1 day, and the
      appellant appealed the dismissal to the Board. Williams v. Office of Personnel
      Management, 100 M.S.P.R. 190, ¶¶ 2‑3, 8‑10 (2005). The Board found that the
      appellant in Williams was prevented by circumstances beyond her control from
      filing a timely request for reconsideration because she: did not receive OPM’s
      December 14,     2003    initial   decision   until   December 23,     2003;   she   was
      experiencing medical conditions throughout the filing period ; she attempted to
      call OPM to seek an extension of the filing period due to her incapacitating
      medical conditions; and OPM’s initial decision did not contain information
      regarding its discretion to grant an extension to the filing period. Id., ¶¶ 8-10.
¶12         As in Williams, the appellant here was deprived of a significant portion of
      the 30-day filing period as a result of a mailing delay. Moreover, as in Williams,
      the disallowance decision here does not contain information regarding OPM’s
      discretion to extend the filing period, nor the criteria for obtaining an extension,
      nor even information as to when or how an extension request must be made. IAF,

      3
        It appears that OPM sent the disallowance decision to a partially incorrect address; the
      appellant’s address in the heading of the disallowance decision lacks the apartment
      number, and includes only the street address of her building. Compare IAF, Tab 5
      at 21, with id. at 27. As such, it is reasonable to expect that delivery would be delayed.
                                                                                          7

      Tab 5 at 21-22; Williams, 100 M.S.P.R. 190, ¶ 10.        Although the appellant in
      Williams, unlike the appellant here, attempted to contact OPM by telephone to
      request an extension and suffered from medical conditions that inhibited her
      ability to meet the filing deadline, she had nearly 20 days remaining of her 30-day
      filing period when she received OPM’s initial decision, while the appellant here
      had only 7 days remaining. Accordingly, under the particular facts of this case,
      we find that the appellant was prevented by circumstances beyond her control
      from filing a timely request for reconsideration and, therefore, that she has met
      the regulatory requirement for a filing period extension under 5 C.F.R.
      § 841.306(d)(2).
¶13           We must determine next whether OPM acted unreasonably or abused its
      discretion in refusing to extend or waive the time limit and dismissing the
      appellant’s request for reconsideration as untimely filed .      Kent, 123 M.S.P.R.
      103, ¶ 8.    To be timely, the appellant’s request for reconsideration of OPM’s
      May 18, 2011 initial decision must have been received by OPM no later than
      Friday, June 17, 2011. See 5 C.F.R. §§ 841.109, 841.306(d)(1). Although it is
      unclear from the record when OPM received the appellant’s June 21, 2011 request
      for reconsideration, OPM has stated that the envelope was postmarked June 22,
      2011.     IAF, Tab 5 at 4.     Assuming 5 days for mailing, OPM received the
      appellant’s request for reconsideration on or by Monday, June 27, 2011—at most,
      10 days past the filing deadline.
¶14           In her request for reconsideration, the appellant indicated that she received
      the May 18, 2011 disallowance decision on June 10, 2011. Id. at 19. However,
      OPM did not acknowledge, or appear to consider, the appellant’s assertion
      regarding the delayed delivery in finding that she failed to show that she was
      unable to request reconsideration within the time limit. Id. at 4. Rather, OPM
      explained only that, “[o]n October 2014 we sent you a letter requesting evidence
      that would qualify for a waiver based on [the regulatory criteria]. As of the date
      of this letter we have received no evidence from you regarding these criteria.” Id.
                                                                                         8

      Thus, OPM concluded, “[s]ince you have not presented evidence to show that you
      were unable to file a request for reconsideration within the time limit provided by
      regulation, your reconsideration request is being dismissed as untimely filed.” Id.
¶15        Although OPM’s determination rests on the appellant’s failure to present
      evidence in response to the October 29, 2014 timeliness letter, OPM was well
      aware that she never received that letter.     Id. at 9; RF, Tab 4 at 3. As stated
      above, the timeliness letter was returned to OPM as undeliverable, and OPM
      concedes that it did not attempt to redeliver the letter or make “a subsequent
      attempt to inform the appellant of her opportunity to show that she was eligible
      for an extension of the filing deadline.” 4     IAF, Tab 5 at 9; RF, Tab 4 at 3.
      Further, even if the appellant had received the October 29, 2014 timeliness letter,
      her ability to prove that circumstances prevented her from timely filing her
      request for reconsideration during a 7-day period in June 2011, was substantially
      prejudiced by OPM’s unreasonable delay of more than 3 years in contacting her
      regarding the timeliness of her request for reconsideration.       Again, however,
      OPM did not acknowledge or consider its failure to timely act in dismissing the
      appellant’s request for reconsideration as untimely filed. IAF, Tab 5 at 4. Lastly,
      because it appears that OPM failed to properly address the disallowance decision,
      the delayed delivery and the appellant’s shortened response time was due to
      OPM’s error. IAF, Tab 5 at 21, 27.
¶16        In light of the above, as well as the appellant’s relatively short delay after
      receiving the disallowance decision, we find that OPM acted unreasonably and
      abused its discretion in refusing to extend or waive the time limit and dismissing
      the appellant’s request for reconsideration as untimely filed.     Accordingly, we
      reverse OPM’s dismissal of the appellant’s request for reconsideration as
      untimely filed. Kent, 123 M.S.P.R. 103, ¶ 7.

      4
        Although OPM suggests that the letter was sent to the corr ect address and that the
      appellant failed to claim it, OPM has not provided a legible copy of the envelope
      showing the address to which it was mailed. RF, Tab 4 at 3. Id. at 9.
                                                                                       9

¶17           When, as here, the Board determines that OPM’s timeliness determination
      was unreasonable or an abuse of discretion, Board jurisdiction attaches to the
      merits of the appeal. Id. The administrative judge may now adjudicate the merits
      of OPM’s disability retirement determination. See Williams, 100 M.S.P.R. 190,
      ¶ 11.

                                            ORDER
¶18           For the reasons discussed above, we remand this case to the regional office
      for adjudication on the merits of OPM’s determination that the appellant was not
      eligible for continued disability retirement payment.




      FOR THE BOARD:                            ______________________________
                                                Jennifer Everling
                                                Acting Clerk of the Board
      Washington, D.C.